Citation Nr: 0944403	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection or residuals of a 
spinal tap, to include cerebral spinal fluid leak with memory 
problems, headaches and loss of smell.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to February 
1985, as well as more than 12 years and four months of 
additional prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2002 and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In December 2004 and February 2007, the Board 
remanded the claims for additional development.  

In December 2006, the Veteran was provided a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony from this hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence shows that in 2006, a magnetic resonance 
imaging (MRI) study for the brain was performed.  This MRI 
report shows that there were findings of "changes compatible 
with small-vessel disease."  Other private treatment reports 
dated in 2006 have also been obtained, which contain findings 
suggesting the possible presence of Parkinson's disease.  

In its February 2007, Remand, the Board noted that at his 
December 2006 hearing, the Veteran indicated that he desired 
to expand the scope of his claim of entitlement to service 
connection for "residuals of a spinal tap" to include a 
claim for Parkinson's Disease.  The Board stated that this 
claim had not been adjudicated by the agency of original 
jurisdiction (i.e., the RO), and it was referred to the RO 
for appropriate action.  The RO has initiated development of 
the claim for service connection for Parkinson's disease.  
See duty to assist letter, dated in October 2008.  However, 
this claim has not yet been adjudicated by the RO.  

In a statement, received in September 2009, the Veteran 
argued that his raised claim for Parkinson 's disease "does 
pertain to the issues on appeal," and he stated that 
Parkinson's disease "is my principal current problem."  In 
a brief, also dated in September 2009, the Veteran's 
representative asserted that the claims should be granted; in 
large part it was argued service connection was warranted for 
Parkinson's disease.  

In summary, the Veteran has raised the issue of entitlement 
to service connection for Parkinson's disease as a residual 
of a spinal tap, and medical evidence received since the 
Board's February 2007 Remand indicates that he may have 
Parkinson's disease.  Under the circumstances, the raised 
claim for Parkinson's disease is considered to be 
inextricably intertwined with the claim for service 
connection for residuals of a spinal tap, to include cerebral 
spinal fluid leak with memory problems, headaches and loss of 
smell.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are inextricably intertwined when a decision 
concerning one could have a significant impact on the other, 
thus rendering the adjudication of the latter prior to 
adjudication of the former meaningless and non- final).  
Accordingly, these claims must be decided together (as the RO 
has not yet adjudicated this aspect of the claim, the Board 
does not formally have jurisdiction over this aspect of the 
claim, and it has therefore not been listed as part of the 
issue on appeal on the cover page of this Remand).  See 
38 C.F.R. § 20.101 (2009).  

In October 2007, the Veteran submitted two performance 
evaluations.  The first evaluation is for a time period that 
primarily took place prior to the August 1983 surgery during 
which he received the spinal tap in issue.  The second 
evaluation is for a period dated entirely after this spinal 
tap (i.e., the period from September 1983 to June 1984.  The 
earlier report shows that he was evaluated as being "well 
above standard" in all categories, and that his performance 
as a general surgeon was described in favorable terms.  The 
later report shows that he was evaluated as being "below 
standard" in all categories, and that his performance as a 
general surgeon was described in unfavorable terms.  His 
discharge (DD Form 214) states that he was voluntarily 
discharged, and it notes "substandard performance."  

In September 2002, etiological opinions were obtained with 
regard to memory loss, and loss of smell.  However, a 
substantial amount of evidence has been associated with the 
claims file since that time, to include the aforementioned 
evaluation reports, and the medical evidence indicating the 
possible presence of Parkinson's disease.  An etiological 
opinion has not yet been obtained with regard to the raised 
and intertwined claim for service connection for Parkinson's 
disease.  

The statutory duty to assist a claimant includes providing 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
As a result, the Board concludes that the Veteran should be 
afforded another examination in order to determine the 
likelihood that Parkinson's disease, if found, is 
etiologically related to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.  The Board further notes that the 
Veteran is a physician, and that under the circumstances, the 
requested examination and etiological opinion should be also 
provided by a physician.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

With regard to all of the claims, subsequent to the most 
recent supplemental statement of the case, dated in August 
2009, additional private medical evidence has been received 
from Dr. D.D., which was not previously of record.   A 
supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO, and this evidence 
is not accompanied by a waiver of RO review.   

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  Given the foregoing, on 
remand, the RO must review the new evidence and, if any of 
the claims remains denied, include such evidence in a 
supplemental statement of the case.  Id.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements for the Veteran to 
be afforded an examination by a 
physician.  The physician should indicate 
in the examination report that the claims 
file was reviewed.  A rationale for any 
opinion expressed should be provided.  
The physician is requested to provide the 
following opinion:

a) Is it at least as likely as not (i.e., 
a probability of 50 percent or greater) 
that the Veteran's Parkinson's disease 
(if found) is related to his service, to 
include as a residual of spinal tap?  

b) Is it at least as likely as not (i.e., 
a probability of 50 percent or greater) 
that the Veteran currently has any 
chronic neurological disorder (other than 
Parkinson's disease) due to his service, 
to include as a residual of the spinal 
tap which took place during his service?   

2.  Readjudicate the issues on appeal 
with consideration of all evidence 
received since the issuance of the most 
recent supplemental statement of the case 
(SSOC) in August 2009.  The scope of the 
claim of entitlement to service 
connection or residuals of a spinal tap, 
to include cerebral spinal fluid leak 
with memory problems, headaches and loss 
of smell, should be expanded to include 
consideration of Parkinson's Disease.  If 
any of the determinations remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



